Case 3:20-cv-03315-FLW-TJB Document 71 Filed 05/27/21 Page 1 of 2 PageID: 1080




FAEGRE DRINKER BIDDLE & REATH LLP
Matthew J. Fedor
Kristen N. Roshto
600 Campus Drive
Florham Park, NJ 07932
(973) 549-7000 (tel.)
(973) 360-9831 (fax)
Matthew.Fedor@faegredrinker.com
Kristen.Roshto@faegredrinker.com

Kerry L. Bundy (pro hac vice)
Joshua N. Turner (pro hac vice)
2200 Wells Fargo Center, 90 South Seventh Street
Minneapolis, MN 55402
(612) 766-7000 (tel.)
(612) 766-1600 (fax)
Kerry.Bundy@faegredrinker.com
Josh.Turner@faegredrinker.com
Attorneys for Defendants Circle K Stores Inc.
and TMC Franchise Corp.

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 UNIVERSAL PROPERTY SERVICES,                      Civil Action No. 3:20-cv-03315-FLW-TJB
 INC., and SYED KAZMI,
                                                                 Civil Action
                       Plaintiffs,
                                                    APPLICATION FOR EXTENSION
               v.                                    OF TIME TO ANSWER, MOVE,
                                                       OR OTHERWISE REPLY
 LEHIGH GAS WHOLESALE SERVICES,                    PURSUANT TO LOCAL RULE 6.1(b)
 INC., LEHIGH GAS WHOLESALE, INC.,
 LGP REALTY HOLDINGS LP, CIRCLE K                      (Document Filed Electronically)
 STORES, INC., and TMC FRANCHISE
 CORP.,

                       Defendants.



       Pursuant to Local Civil Rule 6.1(b), application is hereby made for a Clerk’s Order

extending the time within which Defendants Circle K Stores, Inc. (“Circle K”) and TMC



                                               1
Case 3:20-cv-03315-FLW-TJB Document 71 Filed 05/27/21 Page 2 of 2 PageID: 1081




Franchise Corp. (“TMC”) may answer, move, or otherwise reply to Plaintiffs’ Second Amended

Complaint, and it is represented that:

       1.      Plaintiffs’ Second Amended Complaint was filed and served on Defendants Circle

K and TMC on May 21, 2021 (ECF No. 70);

       2.      Pursuant to Federal Rule of Civil Procedure 15(a)(3), Circle K’s and TMC’s time

to answer, move, or otherwise reply to the Second Amended Complaint currently expires on June

4, 2021.

       3.      No previous extensions have been requested or obtained by Circle K and TMC with

respect to their response to Plaintiffs’ Second Amended Complaint.

Dated: May 27, 2021                        By: /s/ Kristen N. Roshto
                                           Matthew J. Fedor
                                           Kristen N. Roshto
                                           FAEGRE DRINKER BIDDLE & REATH LLP
                                           600 Campus Drive
                                           Florham Park, NJ 07932
                                           (973) 549-7000 (tel.)
                                           (973) 360-9831 (fax)
                                           Matthew.Fedor@faegredrinker.com
                                           Kristen.Roshto@faegredrinker.com
                                           Attorneys for Defendants Circle K Stores, Inc.
                                           and TMC Franchise Corp.



                                           ORDER
       The above application is ORDERED GRANTED and Defendants Circle K Stores, Inc.’s
and TMC Franchise Corp.’s time to answer, move, or otherwise reply to the Complaint is
extended to June 18, 2021.


ORDER DATED: ____________________                  WILLIAM T. WALSH, Clerk


                                                   By: ________________________________
                                                                 Deputy Clerk

                                               2
